Case 19-12269-KBO   Doc 70-27   Filed 11/12/19   Page 1 of 6




                    EXHIBIT AA
                           Case 19-12269-KBO               Doc 70-27   Filed 11/12/19           Page 2 of 6


                                      MTE HOLDINGS LLC AND SUBSIDIARIES
                                        CONSOLIDATED BALANCE SHEETS
                                            JULY 31, 2019 AND 2018




                                  ASSETS                                       July 31, 2019          July 31, 2018




CURRENT ASSETS:
    Cash and cash equivalents                                              $      22,180,981      $      11,823,540
    Accounts receivable - oil and gas sales                                        4,088,843              6,282,781
    Accounts receivable - joint interest billings                                 15,808,672             29,289,230
    Prepaid assets                                                                 6,258,528               179,583
    Derivative assets - current                                                    3,105,063                     -
    Other receivables                                                               108,993                      -

             Total current assets                                                 51,551,080             47,575,134


OIL & GAS PROPERTIES, Full cost method
     Proved properties                                                           580,824,954            214,858,589
     Unproved properties                                                           1,793,154              1,467,928
     Accumulated depletion, amortization, and impairment                        (140,579,981)           (85,147,825)

             Total oil and gas properties, net                                   442,038,127            131,178,692

OTHER ASSETS:
    Other property and equipment, net                                                220,692                255,403
    Derivative assets - long-term                                                  2,732,556                    -

             Total other assets                                                    2,953,248                255,403

TOTAL ASSETS                                                               $     496,542,455      $     179,009,229
                          Case 19-12269-KBO           Doc 70-27   Filed 11/12/19           Page 3 of 6


                                     MTE HOLDINGS LLC AND SUBSIDIARIES
                                       CONSOLIDATED BALANCE SHEETS
                                           JULY 31, 2019 AND 2018




          LIABILITIES AND MEMBERS' (DEFICIT) EQUITY                       July 31, 2019          July 31, 2018


CURRENT LIABILITIES:
    Accounts payable - trade                                          $     130,592,712      $      52,712,739
    Accounts payable - revenue distributions                                 22,902,862             28,481,503
    Accounts payable - related party                                          1,044,482              2,191,787
    Accrued interest payable                                                  4,422,675              1,192,690
    Asset retirement obligation - current                                       473,025                191,774
    Derivative liabilities - current                                                 -                408,037
    Notes payable - current                                                      45,988                 45,008

            Total current liabilities                                       159,481,744             85,223,538

LONG-TERM LIABILITIES
    Asset retirement obligation                                                 465,182                510,883
    Derivative liabilities - long-term                                              -                  134,786
    Notes payable - non-current, net                                        449,634,472            149,458,156

            Total long-term liabilities                                     450,099,654            150,103,825

TOTAL LIABILITIES                                                           609,581,398            235,327,363

MEMBERS' DEFICIT                                                           (113,038,943)           (56,318,134)

TOTAL LIABILITIES AND MEMBERS' DEFICIT                                $     496,542,455      $     179,009,229
                               Case 19-12269-KBO          Doc 70-27             Filed 11/12/19       Page 4 of 6


                                               MTE HOLDINGS LLC AND SUBSIDIARIES
                                            CONSOLIDATED STATEMENTS OF OPERATIONS
                                   FOR THE ONE MONTH AND PERIOD ENDED JULY 31, 2019 AND 2018



                                                                    FOR THE MONTH ENDED                    FOR THE PERIOD ENDED

                                                            July 31, 2019          July 31, 2018     July 31, 2019          July 31, 2018

REVENUES:
     Oil and gas sales                                      $      10,102,564      $    6,650,693    $    85,604,668    $       44,831,757
      Salt water disposal                                               4,811               6,779             27,066                47,827
      Lease operating overhead revenue                               101,932               74,545            942,105               312,865
      Unrealized losses on derivative instruments                         -                   -           (2,328,148)                  -
      Realized gains (losses) on derivative instruments                92,766            (269,249)           996,006            (1,508,380)


              Total revenues                                       10,302,073           6,462,768         85,241,697            43,684,069


OPERATING EXPENSES:
      Lease operating expense                                       3,576,499           1,856,784         22,097,142            11,924,371
      Production tax expense                                         532,622             349,046           4,323,348             2,358,511
      General and administrative                                     254,322             149,934           1,764,203             1,367,110
      Depreciation, depletion, and amortization                     6,010,840           1,762,934         40,117,774             7,856,806
      Accretion expense                                                   -                   -               79,147                53,081
      Debt facility fee                                              342,292                  -            2,926,353                   -


              Total expenses                                    10,716,575.00           4,118,698          71,307,967            23,559,879


              Operating Income                                       (414,502)          2,344,070         13,933,730            20,124,190


OTHER INCOME (EXPENSE):
     Loss on disposal of assets                                           -                   -                  -                  (6,182)
      Interest expense                                             (4,926,918)         (1,598,517)       (30,446,637)          (11,428,478)


              Total other income (expense), net                    (4,926,918)         (1,598,517)       (30,446,637)          (11,434,660)


NET INCOME (LOSS)                                           $      (5,341,420)     $     745,553     $   (16,512,907)   $        8,689,530
                     Case 19-12269-KBO    Doc 70-27   Filed 11/12/19   Page 5 of 6


                               MTE HOLDINGS LLC AND SUBSIDIARIES
                     CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' DEFICIT
                               FOR THE PERIOD ENDED JULY 31, 2019



BALANCE, December 31, 2018                                                    $       (96,526,036)


     Net loss                                                                         (16,512,907)


BALANCE, July 31, 2019                                                        $      (113,038,943)
                                    Case 19-12269-KBO                   Doc 70-27    Filed 11/12/19            Page 6 of 6
                                                      MTE HOLDINGS LLC AND SUBSIDIARIES
                                                   CONSOLIDATED STATEMENTS OF CASH FLOWS
                                          FOR THE ONE MONTH AND PERIOD ENDED JULY 31, 2019 AND 2018

                                                                                     FOR THE MONTH ENDED                    FOR THE PERIOD ENDED
                                                                                July 31, 2019      July 31, 2018      July 31, 2019       July 31, 2018


CASH FLOWS FROM OPERATING ACTIVITIES
      Net income (loss)                                                         $    (5,341,420)   $      745,553     $    (16,512,907)   $    8,689,530
      Adjustments to reconcile net income (loss) to
      operating cash flows
            Depreciation, depletion and amortization                                 6,010,840          1,762,934          40,117,774          7,856,806
            Amortization of deferred financing costs                                   148,765             (63,027)           448,729           (431,022)
            Accretion expense                                                               -                  -               79,147             53,081
            Unrealized losses on derivative instruments                                     -                  -             2,328,148                -
            Loss on disposal of assets                                                      -                  -                   -                6,182
      Changes in assets and liabilities
            Accounts receivable - oil and gas sales                                  3,854,445           (771,753)           4,843,366         (3,901,886)
            Accounts receivable - joint interest billings                           17,891,182          (7,133,960)        53,808,615         (15,014,915)
            Other receivables                                                          171,393                 -             1,468,007                -
            Prepaid assets                                                              49,952             12,999           (6,025,552)           (18,662)
            Accounts payable - trade                                                 8,705,930           (290,304)         (29,014,270)       35,356,638
            Accounts payable - revenue distributions                                 (7,929,720)        4,218,610              (54,941)       26,912,203
            Accounts payable - related party                                         1,044,482            210,303              80,312            933,054
            Accrued interest payable                                                 4,422,258          (2,383,922)          4,270,271         (1,271,441)


                  Net cash provided by (used in) operating activities               29,028,107          (3,692,567)        55,836,699         59,169,568


CASH FLOWS FROM INVESTING ACTIVITIES
      Capital expenditures for oil and gas properties                               (30,531,323)        (7,041,044)       (197,755,710)       (79,763,876)
      Capital expenditures for other property and equipment                               4,586             (5,522)            18,179           (134,585)


                  Net cash used in investing activities                             (30,526,737)        (7,046,566)       (197,737,531)       (79,898,461)



CASH FLOWS FROM FINANCING ACTIVITIES
      Member distributions                                                                  -                  -                   -             705,576
      Proceeds from notes payable                                                      405,628            387,352         135,518,988         23,357,148
      Repayments of notes payable                                                        (3,727)            (2,677)             (3,727)            (2,677)


                  Net cash provided by financing activities                            401,901            384,675         135,515,261         24,060,047


                  Net increase (decrease) in cash and
                  cash equivalents                                                   (1,096,729)       (10,354,458)         (6,385,571)        3,331,154


CASH AND CASH EQUIVALENTS, beginning of period                                      23,277,710         22,177,998          28,566,552          8,492,386


CASH AND CASH EQUIVALENTS, end of period                                        $   22,180,981     $   11,823,540     $    22,180,981     $   11,823,540
